DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/26/2021 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2021.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/513,907, filed on 09/23/2015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2012/0183944 A1 – hereafter ‘944) in view of Ott (WO-2013/071096-A1 – hereafter ‘096) and Minten (US 5,716,378 A – hereafter ‘378).
‘944 discloses a system to decellularize an organ ([0003]) that includes the following limitations for claim 1: 
“A bioreactor module”: ‘944 discloses a bioreactor module (Fig. 2; [0078]).  
“a container”: ‘944 discloses a container (Fig. 2; [0078]; outer container).  
“a holder removably receivable in the container”:  ‘944 discloses a holder or inner container (Fig. 2; [0078]) that can be removed from the container. 
“the holder including any one of a clamping mechanism, a gripping mechanism, a hook or an attachment mechanism configured to hold a scaffold containing an inherent vascular network”: ‘944 discloses that the scaffold ([0011]; [0012]; [0048]; [0049]) is attached to the inlet and outlet tubes via a suture ([0146]) that is being interpreted as an attachment mechanism. 
“an inlet connectable to a vessel of the inherent vascular network of the scaffold
“an inflatable device disposed within the container, the inflatable device having a conduit extending through a wall of the container”: ‘944 discloses an inflatable device such as a balloon (Fig. 2; [0074]) that is attached to a conduit that extends through a wall of the container.  
“a pair of electrodes attached to opposing walls of the container.”: ‘944 discloses that the system contains electrodes ([0074]) within the system.  
‘944 does not specify that the ports are through the side wall.  
‘096 discloses a device for tissue engineering (Abstract) that for claim 1 includes having ports through the sidewalls ([00100]).  
Therefore, it would have been obvious at the time of the effective filing date to include the ports of ‘096 within ‘944 in order to be able to send perfusate to the scaffold.  The suggestion for doing so at the time would have been in order to supply decellularization media to the scaffold ([00100]). 
‘944 differs from the instant claim regarding the placement of the electrodes. 
‘378 discloses a system for the preservation and transport of an organ (Abstract) that for claim 1 includes a pair of defibrillation electrodes (electrodes 49) that are spaced apart on different sides of the container (Fig. 2; col. 5 line 60 – col. 6 line 2).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the electrodes of ‘378 within ‘944 in order to monitor the heart.  The suggestion for doing so at the time would have been in order to monitor and send pulses to the heart (col. 5 lines 67 – col. 6 line 2).  
For claim 2, modified ‘944 discloses an outlet in a wall of the container (see [00100] of ‘096]).  
For claim 4, the sutures of ‘944 would come in a pair and would be variable in distance due to the difference in size of the organs.  
For claim 5, the scaffold of ‘944 is a natural inherent vascular network ([0011]; [0012]; [0048]; [0049]).  
For claim 6, an end of the scaffold of ‘944 would be open (Fig. 2).  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2012/0183944 A1 – hereafter ‘944) in views of Ott (WO-2013/071096-A1 – hereafter ‘096) and Minten (US 5,716,378 A – hereafter ‘378) and in further view of Schober et al. (US 2011/0130310 A1 – hereafter ‘310).
Modified ‘944 differs from claim 3 regarding a transparent window.  
‘310 discloses a microbioreator that includes a transparent viewing window (Abstract) that for claim 3 includes a transparent viewing window (window 2; Fig. 1; [0024]) that allows for optical inspection of a sample. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the window of ‘310 within ‘944 in order to observe the sample.  The suggestion for doing so at the time would have been to allow the sample to be observed by an optical system such as a microscope ([0024]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799